UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4682


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ALFREDO VERGARA-ESCOBAR, a/k/a Flaco,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cr-00012-MFU-1)


Submitted:   June 19, 2015                    Decided:    June 25, 2015


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, HENTERLAW, PLC, Charlottesville, Virginia,
for Appellant.      Anthony P. Giorno, Acting United States
Attorney, Grayson A. Hoffman, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Alfredo Vergara-Escobar of conspiracy to

distribute methamphetamine, 21 U.S.C. § 846 (2012), and three

counts of distribution of methamphetamine, 21 U.S.C. § 841(a)(1)

(2012).         The       court       sentenced      Vergara-Escobar        within       the

Guidelines      range      to     292     months’      imprisonment.        On    appeal,

Vergara-Escobar       argues          that    the   district    court     violated       his

constitutional rights by enhancing his sentence on the basis of

a prior conviction that was neither alleged in the indictment

nor   proven    by    a    reasonable         doubt.     He    further    contests       the

district court’s imposition of a three-level enhancement based

on his role as a manager or supervisor in the offense.                                    We

affirm.

      We review a sentence for reasonableness under a deferential

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.
38, 41, 51 (2007).              This review entails appellate consideration

of both the procedural and substantive reasonableness of the

sentence.       Id. at 51.            After determining whether the district

court   properly      calculated          the   defendant’s     advisory     Guidelines

range   and    gave       the    parties       an   opportunity    to     argue    for    an

appropriate      sentence,           we   analyze    whether    the     district     court

considered      the     18      U.S.C.       § 3553(a)    (2012)    factors       and    any

arguments      presented        by    the     parties,   selected     a   sentence       not

based on “clearly erroneous” facts, and sufficiently explained

                                                2
the selected sentence.                  Id. at 49-51; United States v. Carter,

564 F.3d 325, 328-30 (4th Cir. 2009).                            If the sentence is free

of   “significant        procedural             error,”    we     review      the    substantive

reasonableness          of       the    sentence,         “tak[ing]       into      account      the

totality of the circumstances.”                          Gall, 552 U.S. at 51.                    Any

sentence    within           a     properly        calculated       Guidelines           range     is

presumptively        substantively                reasonable.             United         States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

      Relying      on     Alleyne          v.     United    States,       133    S.      Ct.     2151

(2013),    Vergara-Escobar                first    argues       that    the    district        court

violated his Fifth and Sixth Amendment rights by increasing his

mandatory     statutory                minimum         sentence        based     on       judicial

factfinding     of       a       prior      conviction.            Contrary         to    Vergara-

Escobar’s assertions, there was no error, plain or otherwise, in

the district court’s imposition of the enhanced penalty.                                          See

United    States     v.          Higgs,    353 F.3d 281,     324    (4th       Cir.     2003)

(reviewing for plain error a constitutional claim raised for the

first time on appeal).

      In Alleyne, the Supreme Court held that the Sixth Amendment

requires a jury to find beyond a reasonable doubt any facts that

increase a defendant’s mandatory minimum sentence.                                  Alleyne, 133
S. Ct. at 2163-64.                The Alleyne Court recognized, and expressly

declined to reconsider, however, a narrow exception that allows

                                                   3
a judge to find that a defendant’s prior conviction occurred.

Id. at 2160 n.1 (citing Almendarez-Torres v. United States, 523
U.S. 224    (1998)).          “Almendarez-Torres           remains    good    law,    and

[this Court] may not disregard it unless and until the Supreme

Court holds to the contrary.”                     United States v. McDowell, 745
F.3d 115,    124    (4th Cir.        2014),    cert.   denied,       135 S. Ct. 942

(2015).       We therefore reject this argument.

        Vergara-Escobar also contends that the district court erred

in applying a three-level enhancement for his role as a manager

or     supervisor      in    the      offense      pursuant     to      U.S.    Sentencing

Guidelines      Manual       §     3B1.1(b)     (2013).        The   district      court’s

imposition      of     a    role      adjustment    is    a    factual     determination

reviewed for clear error.                United States v. Cabrera-Beltran, 660
F.3d 742, 756 (4th Cir. 2011).                  The adjustment applies “[i]f the

defendant was a manager or supervisor (but not an organizer or

leader)       and     the    criminal      activity       involved       five    or     more

participants or was otherwise extensive.”                       USSG § 3B1.1(b).         To

qualify for such an enhancement, the defendant must have managed

or supervised “one or more other participants.”                           USSG § 3B1.1,

cmt. n.2.           The enhancement is appropriate where the evidence

demonstrates that the defendant “controlled the activities of

other    participants”           or   “exercised     management         responsibility.”

United States v. Slade, 631 F.3d 185, 190 (4th Cir. 2011).



                                              4
       In challenging the enhancement, Vergara-Escobar argues, as

he did below, that he was simply a drug supplier who engaged in

common buyer-seller relationships and that his role therefore

did not warrant the enhancement.              We conclude that the district

court did not clearly err in applying the enhancement.                      At the

very    least,     there      were   five    participants,      Vergara-Escobar

exercised control over one other co-conspirator, and he directed

further drug activity while he was incarcerated.

       Accordingly, we affirm the district court’s judgment.                    We

dispense    with       oral   argument      because    the    facts   and    legal

contentions      are   adequately    presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         5